Citation Nr: 0637609	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-06 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for a service-
connected fracture of a cervical vertebra with traumatic 
arthritis and deformity, currently evaluated as 20 percent 
disabling, to include whether the veteran is entitled to 
service connection and separate, compensable, evaluations for 
additional cervical spine disorders, to include as secondary 
to the service-connected vertebral fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active service from January 1965 to July 
1969.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issue on appeal was originally before the Board in March 
2005 when it was remanded for additional evidentiary 
development.  

At the time of the Board's March 2005 remand, it was noted 
that the veteran had raised a claim of entitlement to a total 
rating based on individual unemployability.  As this matter 
has not been developed or certified for appeal and is not 
inextricably intertwined with the issue now before the Board, 
it is referred to the RO for appropriate action.


FINDING OF FACT

The service-connected residuals of a fracture of a cervical 
vertebra are manifested by pain, flexion limited to 27 
degrees, extension limited to 33 degrees, lateral flexion 
limited to 31 degrees bilaterally, and rotation limited to 65 
degrees bilaterally, with demonstrable deformity of the 
vertebral body but without intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 30 
percent, but no more, for the veteran's service-connected 
residuals of a fracture of a cervical vertebra with traumatic 
arthritis and deformity have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5285, 
5290 (2003)

 
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the January 
2002, January 2004, April 2005 and March 2006 VCAA letters 
have informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the April 2005 VCAA letter 
explicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  The 
January 2004 and April 2005 VCAA letters specifically set 
forth VA's responsibilities regarding attempting to obtain 
information and evidence, as well as the appellant's 
responsibilities regarding information and evidence to be 
provided to VA.  The Board believes that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim and the veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on this claim has been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims ("Court") issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  The Board 
believes that the Dingess/Hartman v. Nicholson case applies 
to claims for increased ratings.  

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim in January 2004 and April 2005 VCAA 
letters and was provided with notice of the types of evidence 
necessary to establish the degree of disability and effective 
date for the disability on appeal in March 2006.  The Board 
finds that VA has complied with the requirements set out in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all service medical 
records and VA records have been obtained.  The veteran has 
been afforded appropriate VA examinations.  The requirements 
of 38 C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  In February 
2005, the veteran reported that he had no further evidence to 
submit in support of his claim.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant. 

Factual Background

At the time of a January 2003 VA examination, the veteran 
complained of pain in his back and both shoulders.  The spine 
condition did not require bed rest or treatment by a 
physician.  The veteran reported that bending over at times 
or sitting for long periods of time caused considerable pain 
in the lower back and arms.  The veteran reported that he had 
lost work due to his condition from April 1951 to September 
1951.  Physical examination of the cervical spine revealed 
pain which radiated into the right shoulder and right arm on 
movement.  Muscle spasm was present in the paravertebral 
musculature of the cervical spine.  Signs of radiculopathy 
were present on the right side with pain radiating into the 
right shoulder and arm.  The range of motion of the cervical 
spine was flexion from 0 to 65 degrees without pain; 
extension from 0 to 45 degrees with pain at 45 degrees; right 
lateral extension from 0 to 40 degrees without pain; left 
lateral extension from 0 to 40 degrees with pain at 40 
degrees; right rotation from 0 to 45 degrees with pain at 40 
degrees; left rotation from 0 to 60 degrees with pain at 55 
degrees.  The range of motion of the cervical spine was found 
to be limited by pain, fatigue, weakness, lack of endurance 
and incoordination.  No ankylosis of the cervical spine was 
observed.  The pertinent diagnosis was fracture of the 
cervical vertebra with traumatic arthritis and deformity.  

An April 2003 Magnetic Resonance Imaging (MRI) examination 
was interpreted as revealing findings consistent with a 
history of an old fracture at the C1/2 level and degenerative 
disc disease from C3/4 through C6/7 without significant 
extradural defect.  

A private neurologist prepared a report in October 2003.  It 
was noted that the veteran injured his neck in a motor 
vehicle accident in 1951 resulting in a fracture of the C1 
vertebral body.  Since the injury, the veteran had developed 
chronic shoulder girdle area discomfort and pain in the neck, 
especially over the left trapezius muscle.  An MRI was 
referenced as revealing multiple level disc bulging and 
degeneration, combined with an apparent congenital fusion of 
the posterior C2-3 interspace and evidence of an old anterior 
arch C1 fracture, none of which appeared to be associated 
with significant spinal stenosis or evidence of instability.  
The author noted that he had informed the veteran that he 
suspected a portion of the tightness and discomfort of the 
neck was a reflection of degenerative disc changes with 
associated bony hypertrophy in combination with some residual 
discomfort likely related to the previous cervical fracture 
and subsequently associated ligamentous hypertrophy.  The 
neurologist saw no evidence to suggest radiculopathy or any 
kind of myelopathic process.  The examiner opined that there 
was not much chance that there would be any instability of 
the neck related to the remote injury.  

A December 2004 X-ray examination of the cervical spine was 
interpreted as revealing straightening of the cervical spine 
and moderate to severe diffuse cervical spondylosis.  

A VA examination was conducted in December 2004.  The veteran 
complained of soreness and stiffness in the neck which 
sometimes went into the neck, back and shoulders.  There was 
no incapacitation.  Functional impairment was primarily 
discomfort.  Physical examination of the cervical spine 
revealed that there was no radiation of pain on movement, 
muscle spasms or tenderness.  The range of motion of the 
cervical spine was flexion from 0 to 45 degrees; extension 
from 0 to 40 degrees; right lateral flexion from 0 to 35 
degrees; left lateral flexion from 0 to 40 degrees; right 
rotation from 0 to 60 degrees; left rotation from 0 to 60 
degrees.  The examiner found that no additional loss of 
motion based on pain, fatigue, weakness, lack of endurance or 
incoordination was present with repetitive motion testing.  
Neurological examination was normal motor and sensory 
function with 1+ muscle stretch reflexes at the elbows.  The 
diagnosis was degenerative disease of the cervical spine.  

The most recent VA examination was conducted in May 2005.  
The veteran reported almost constant pain and stiffness in 
his neck if he did something too physically active.  He also 
reported occasional weakness.  He reported flares which 
occurred if he was too active with his arms or during cold or 
damp weather.  He reported additional mild limitation of 
motion and functional impairments during flares.  The veteran 
was retired.  He did not have any prolonged periods of 
incapacitation in the last year due to his back.  Physical 
examination revealed that forward flexion was from 0 to 32 
degrees with pain.  Extension was 0 to 38 degrees with pain.  
Right and left lateral flexion were both 0 to 36 degrees with 
pain.  Right and left lateral rotation were both 0 to 70 
degrees with mild pain.  Repetitive use testing resulted in 
an increase in pain and a decrease in the range of motion by 
about 0 to 5 degrees in all ranges of motion.  The examiner 
found that an additional 5 degrees should be subtracted to 
account for pain which had the major impact rather than 
weakness, fatigue or lack of endurance.  The spine was not 
really painful on motion and there was no objective evidence 
of painful motion, spasm or tenderness.  The veteran did have 
some weakness on range of motion as well as crepitation.  
There was no evidence of intervertebral disc syndrome.  There 
was no evidence of ankylosis.  The impression from the 
examination was degenerative joint disease of the cervical 
spine with a history of old fracture while in the service, 
with limitation of function due to pain, which was mild with 
occasional moderate flare-ups.  It was the examiner's 
impression that the veteran's problems were also secondary to 
degenerative joint disease in the shoulders which played a 
major part in the symptoms.  He also opined that it was as 
likely as not that the veteran's cervical spine symptoms 
which he was having at the time of the examination might have 
an origin when the veteran had the fracture in service.  

Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1;  
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  

Disabilities of the spine are rated pursuant to 38 C.F.R. § 
4.71a.  As addressed in more detail below, the rating 
criteria for intervertebral disc syndrome (IVDS) changed 
effective September 23, 2002, and the rating criteria for all 
disabilities of the spine changed effective September 26, 
2003.  As there is no indication that the revised criteria 
are intended to have a retroactive effect, the Board has the 
duty to adjudicate the claims only under the former criteria 
for any period prior to the effective dates of the new 
diagnostic codes, and to consider the revised criteria for 
the period beginning on the effective dates of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003). 

The Board notes that the RO has evaluated the cervical spine 
disability under both the former applicable criteria and the 
revised applicable criteria.  Accordingly, there is no due 
process bar to the Board also considering the claim in light 
of the former and revised applicable rating criteria. 

Under the former and revised criteria, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher disability 
rating when functional loss due to limited or excessive 
movement, pain, weakness, excessive fatigability, or 
incoordination is demonstrated, to include during flare-ups 
and with repeated use, if those factors are not considered in 
the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 ; see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions 
of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996). 

In this case, the RO's assigned the 20 percent rating 
pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285-5290 (as in effect prior to September 26, 2003), 
for limitation of motion of the cervical spine.  

Prior to September 26, 2003, residuals of a fracture of a 
vertebra were rated as 100 percent disabling with cord 
involvement, bedridden, or requiring long leg braces. Without 
cord involvement; abnormal mobility requiring a neck brace 
(jury mast), the disability was rated at 60 percent.  In 
other cases, the disability was rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of the vertebral body.  38 C.F.R. 
Part 4, Code 5285.  

The Board finds that an increased rating is warranted when 
the cervical spine disability is evaluated under the former 
Diagnostic Code 5285.  There is no competent evidence of 
record demonstrating that the residuals of the cervical 
vertebral fracture were manifested by cord involvement, that 
they caused the veteran to be bedridden, or that they 
required the veteran to use long leg braces.  There is no 
competent evidence of record demonstrating that the veteran 
had abnormal mobility in his neck requiring a neck brace.  
The Board finds, however, that there is competent evidence of 
record documenting the presence of demonstrable deformity of 
the vertebral body.  A March 1994 X-ray was interpreted as 
revealing posterior subluxation of C1 on C2 and 
non-visualization of the odontoid which was possibly related 
to the reported history of a prior fracture.  A June 1996 X-
ray was interpreted as revealing the absence of the odontoid 
process which was possibly congenital and also retrolisthesis 
of C1 which remained stable.  Degenerative changes of the 
lower cervical spine were present with anterior spurring.  An 
MRI study conducted in April 2003 was interpreted as 
revealing that the anterior arch of C1 appeared to be 
posteriorly displaced.  Foreshortening of the odontoid was 
also noted.  The impression was findings consistent with 
history of old fracture at C1/2.  A December 2004 X-ray 
revealed straightening of the cervical spine and cervical 
spondylosis.  The Board finds the X-ray and MRI evidence to 
be in relative equipoise with regard to whether the veteran 
had demonstrable deformity of the vertebral body.  Upon 
application of the benefit of the doubt, the Board finds that 
the evidence shows the presence of demonstrable deformity of 
the vertebral body.  As such, under Diagnostic Code 5285, the 
disability is to be evaluated under definite limited motion 
with an additional 10 percent evaluation assigned for the 
deformity of the vertebral body.  

The rating criteria of former Diagnostic Code 5290 are as 
follows.  A rating of 10 percent may be assigned for a slight 
limitation of motion; a rating of 20 percent may be assigned 
for a moderate limitation of motion, and a rating of 30 
percent may be assigned for a severe limitation of motion.  
Alternatively, the rating criteria of former Diagnostic Code 
5293 intervertebral disc syndrome (IVDS) are as follows.  A 
rating of 10 percent may be assigned for mild IVDS; a rating 
of 20 percent may be assigned for moderate IVDS with 
recurring attacks; a rating of 40 percent may be assigned for 
severe IVDS with recurring attacks and intermittent relief; 
and a rating of 60 percent may be assigned for pronounced 
IVDS with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurologic findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

The terms "mild," "moderate" and "severe" are not defined in 
the rating schedule; rather than applying a mechanical 
formula, VA must evaluate all the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.  As 
a point of reference, the Board notes that for VA rating 
purposes normal range of motion of the cervical spine is 
flexion to 45 degrees, extension to 45 degrees, lateral 
flexion to 45 degrees in each direction, and rotation to 80 
degrees in each direction.  See 38 C.F.R. § 4.71a, Plate V.

The Board finds that an increased rating is warranted for the 
service-connected cervical spine disability when it is 
evaluated under Diagnostic Code 5290 in connection with 
Diagnostic Code 5285.  While the evidence of record 
demonstrates that the service-connected disability is 
productive of some limitation of motion, this limitation is 
more of a "moderate" nature than "severe."  The greatest 
restriction in the range of motion evidenced in the record is 
included in the report of the most recent VA examination 
which was conducted in May 2005.  The range of motion, when 
functional loss was accounted for, was determined to be 
flexion from 0 to 27 degrees; extension from 0 to 33 degrees; 
lateral flexion was 0 to 31 degrees bilaterally; and rotation 
was from 0 to 65 degrees bilaterally.  When compared with the 
normal range of motion, this testing demonstrates that the 
veteran has approximately one half of his normal range of 
flexion, he has approximately two thirds of normal extension 
and lateral flexion and he has approximately three quarters 
of the normal range of rotation.  As the veteran has at least 
more than half of the normal range of motion for the cervical 
spine, the Board finds the limitation manifested by the 
service-connected disability more nearly approximates 
moderate limitation of motion.  The Board notes, as found 
above, that the service-connected disability is manifested by 
demonstrable deformity of a vertebral body.  As such, under 
Diagnostic Code 5285, the disability is to be rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.  Thus the Board finds that the veteran's 
service-connected cervical spine disability warrants a total 
of a 30 percent evaluation (20% based on the presence of 
moderate limitation of motion of the cervical spine under 
Diagnostic Code 5290 plus 10% for demonstrable deformity of 
the vertebral body under Diagnostic Code 5285).

The Board finds that an increased rating is not warranted 
when the service-connected cervical spine disability is 
evaluated under the prior rating criteria for evaluation of 
intervertebral disc syndrome.  While pain radiation and 
muscle spasm were noted at that time of the January 2003 VA 
examination, the subsequent VA examinations and private 
medical evidence either did not reference any IVDS 
symptomatology or determined that the veteran did not have 
any IVDS symptomatology.  In October 2003, the private 
neurologist reported that he did not see any evidence of 
radiculopathy or any kind of myelopathic process.  The 
examiner who conducted the December 2004 VA examination 
specifically noted that the veteran did not have 
intervertebral disc syndrome.  The examiner who conducted the 
most recent VA examination in May 2005 also wrote that there 
was no evidence of intervertebral disc syndrome.  An 
increased rating is not warranted when the veteran's cervical 
spine disability is evaluated under the prior rating criteria 
for evaluation of IVDS.  

Effective September 26, 2003, disabilities of the spine are 
now rated under a General Rating Formula for Diseases and 
Injuries of the Spine, with rating criteria pertinent to the 
cervical spine as follows.  A rating of 10 percent is 
assigned for forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees.  A rating of 
20 percent is assigned for forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees.  A rating of 30 percent is assigned for forward 
flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.  A rating 
of 40 percent is assigned for unfavorable ankylosis of the 
entire cervical spine.  A rating of 100 percent is assigned 
for unfavorable ankylosis of the entire spine.  These 
criteria are applied with and without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
38 C.F.R. § 4.71a. 

The Board finds that a rating in excess of 30 percent  is not 
warranted when the service-connected cervical spine 
disability is evaluated under the currently existing General 
Rating Formula for evaluation of spine disabilities.  The 
greatest level of impairment is that demonstrated at the time 
of the May 2005 VA examination.  In May 2005, forward flexion 
of the cervical spine could be accomplished to 32 degrees.  
An additional 5 degrees was found to be lost as a result of 
pain on use or during flares so the effective range of motion 
of the cervical spine in May 2005 was from 0 to 27 degrees of 
flexion.  This equates to no more than a 20 percent 
evaluation under General Rating Formula for Diseases and 
Injuries of the Spine.  There is no competent evidence of the 
presence of either favorable or unfavorable ankylosis of the 
cervical spine.  The examiner who conducted the January 2003 
VA examination and the examiner who conducted the May 2005 VA 
examination both determined that no ankylosis was present.  
An increased rating is not warranted based on the presence of 
ankylosis.  

A rating under the current diagnostic code for IVDS also does 
not permit a rating higher than 30 percent.  As noted above, 
the examiner who conducted the December 2004 VA examination 
specifically noted that the veteran did not have 
intervertebral disc syndrome.  The examiner who conducted the 
most recent VA examination in May 2005 also wrote that there 
was no evidence of intervertebral disc syndrome.  There is no 
evidence whatsoever of any incapacitating episodes and the 
preponderance of the evidence indicates that the veteran does 
not have any separately ratable neurologic manifestations.  

The Board has carefully considered whether a higher rating is 
assignable due to any of the DeLuca factors - limited or 
excessive movement, pain, weakness, excessive fatigability, 
or incoordination.  The Board notes that the examiner who 
conducted the May 2005 VA examination quantified the Deluca 
factors in his report when he determined that the veteran 
would experience an additional loss of 5 degrees in his range 
of motion due to pain.  The Board has considered this in its 
evaluation but finds that, even when the Deluca factors are 
considered, the service-connected disability does rise to a 
disability level sufficient to assign a rating in excess of 
30 percent.  

The veteran's representative has argued in February 2005 that 
the veteran should be compensated for additional disabilities 
which were caused by the cervical vertebral fracture.  The 
Board finds the evidence of record does not support this 
argument.  The representative has argued that the report of 
the December 2004 VA examination demonstrated that additional 
disability was present.  The representative cited to the 
finding of "1+ muscle stretch reflexes at the elbow."  This 
annotation was included under the heading of neurological.  
The Board notes that the examiner also found under the 
neurological heading that the upper extremities had normal 
motor and sensory functions.  The inclusion of the words 
normal motor and sensory function leads the Board to conclude 
that the 1+ muscle stretch reflexes are a symptom but not a 
separate disability.  The examiner who conducted the December 
2004 VA examination only diagnosed degenerative disease of 
the cervical spine.  He did not add an additional diagnosis 
at that time despite the finding of 1+ muscle stretch 
reflexes.  None of the other medical evidence of record 
references the presence of 1+ muscle stretch reflexes nor 
does it indicate in any way that this symptomatology was 
representative of a distinct and separate clinical 
manifestation of the residuals of the cervical vertebral 
fracture other than that which has already been service 
connected.  The examiner who conducted the most recent VA 
examination in May 2005 opined that some of the veteran's 
problems were secondary to degenerative joint disease of the 
shoulders.  The examiner did not, however, link arthritis of 
the shoulders to the veteran's active duty service or to the 
service-connected cervical spine disability.  There is no 
competent evidence of record which indicates that the veteran 
experiences additional disability due to the service-
connected cervical fracture other than that for which service 
connection has been granted.  The only other evidence of 
record which indicates that additional disability is present 
due to the service-connected disability is the veteran's 
representative's allegations.  As a lay person however, the 
representative is not competent to make a medical diagnosis 
or to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As there 
is no competent evidence of record linking additional 
disabilities to the service-connected residuals of a cervical 
vertebral fracture, including problems with the veteran's 
shoulders, additional separate ratings are not warranted. 

Based on the above analysis, the Board finds that the 
appellant's cervical spine disability meets the criteria for 
30 percent rating but no more than a 30 percent rating under 
either the former or revised applicable criteria.  


ORDER

A 30 percent evaluation is granted for the service-connected 
fracture of a cervical vertebra with traumatic arthritis and 
deformity, subject to the laws and regulations governing 
monetary awards.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


